Citation Nr: 1143951
Decision Date: 11/04/11	Archive Date: 12/06/11

DOCKET NO.  06-09 916	)	DATE NOV 04 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $86,172.50.

(The issue of entitlement to service connection for hepatitis C is the subject of a separate decision.)

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1977 to December 1978.  

This matter is before the Board of Veterans Appeals (Board) on appeal of a November 2005 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2011, the Board remanded the case to the RO in order to schedule the Veteran for a hearing before a Veterans Law Judge.  That hearing was held in July 2011 before the undersigned, and a transcript of the hearing has been associated with the claims file.  In July 2011, the Veteran submitted additional evidence in the form of a financial status report, which was accompanied by a waiver of initial RO review of the evidence, in accordance with 38 C.F.R. § 20.1304.  

This appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period of July [redacted], 1994, through August 2005, the Veteran was paid the full amount of VA disability compensation of $99,231; for that entire period, which begins on the 61st day of his incarceration for a felony conviction, he should have been paid at the 10 percent rate, or $13,058.50, resulting in a $86,172.50 overpayment. 

2.  Recovery of the overpayment would not be against equity and good conscience. 





CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of $86,172.50 was properly created, and the Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.665 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VAs duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

In a March 1979 rating decision, the RO granted service connection for multiple disabilities (schizophrenia, low back strain, hyperkeratosis and parakeratosis, and varicose veins) and assigned a combined disability rating of 60 percent for the disabilities, effective from December 1978.  In an April 1979 letter, the RO notified the Veteran of the award of service connection.  The Veterans service-connected disabilities were subsequently re-evaluated a few times, but the combined 60 percent rating has remained constant.  In a November 1988 award letter, the RO notified the Veteran that his compensation award will be amended effective in December 1988, due to a cost-of-living increase.  



Enclosed with the letter was VA Form 21-8764, which explained to the Veteran the factors affecting his benefits, including his responsibility to immediately notify VA in writing of any change of address and that benefits would be reduced upon incarceration in a penal institution in excess of 60 days for conviction of a felony.  

In letters received in February 1995 and January 1999, and on a change of address postcard received in March 2004, the Veteran notified the RO of address changes.  

In April 2005, as a result of a VA and Social Security Administration Prisoner computer match program, it was learned that the Veteran was incarcerated in the Texas Department of Criminal Justice system.  Additional information obtained indicated that the Veteran was convicted of a felony in December 1993, was confined on May [redacted], 1994, and had a release date of September [redacted], 2008.  

In an April 2005 letter, the RO informed the Veteran of its proposal to reduce his benefits effective in November 2004, due to information indicating that he was incarcerated.  He was informed that VA regulations require that compensation benefits be reduced to the 10 percent rate effective the 61st day of his incarceration following a felony conviction.  He was asked to submit evidence to show that the proposed action should not be taken, and he was made aware that if he continued to accept payments at the present rate and it was determined that the proposed adjustment must be made, then he would have to repay all or part of the benefits he had received during this period.  He was also informed that he could minimize this potential overpayment by asking that his payments be reduced while his case was in review.  In a July 2005 letter, the RO sent the Veteran a corrective notice, informing him that the date of his conviction was incorrectly reported in the April 2005 letter and that the effective date of the reduction of benefits was instead proposed for July [redacted], 1994.  In July 2005, the Veteran wrote a letter, requesting that his compensation payments be halted immediately, as it appeared that he owed several years in back payments.  



In an August 2005 letter, the RO informed the Veteran that his monthly benefits were reduced to the rate of $87 per month, effective July [redacted], 1994, which was the 61st day of his incarceration following a felony conviction.  The RO notified him that the adjustment resulted in an overpayment of benefits and that he would be soon notified of the exact amount of the overpayment (such notice is not of record, but the Veteran undoubtedly received it as he submitted in October 2005, with the aid of his representative, a request for waiver of recovery of the overpayment of $86,500).  

In October 2005, the Veteran requested a waiver of recovery of the overpayment of VA disability compensation.  He indicated that the overpayment was created through no fault of his own and that he should not be held completely accountable for the amount for the following reasons.  He stated that he did not know that incarceration would lead to a decrease of his compensation benefits and was not at any time notified by VA of this fact until July 2005; that while incarcerated he had been cheated out of several thousand dollars by two different individuals who were in charge of his savings account into which his VA compensation checks were directly deposited each month; and that he has also spent a lot of the money and did not have the $86,500 to pay back the VA, causing a financial hardship on him.  

In November 2005, the Veteran furnished a financial status report, in which he indicated current estimated balances, in various savings accounts and certificates of deposit, of $14,121.55, $22,600, $22,004.89, $5,460.06, and $140.47.  He noted that he had filed a civil court case and expected to have legal fees totaling between $10,000 and $15,000.  He related expenses for various hygienic items while he was incarcerated and stated that he had a $3 co-payment for healthcare.  Subsequently, in November 2005, he forwarded additional financial information, which he stated was more accurate than previously provided.  He reported that he had no monthly income except for his $108 VA compensation payment, that he had expenses of $120 from the prison commissary and $3 co-payments (or $100 to $150 per month) for healthcare, and that he had assets in various bank savings accounts and certificates of deposit, which amounted to $14,031.37, $23,281.53, $22,299.33, $5,766.41, and $207.02.  

In a decision in November 2005, the ROs Committee on Waivers and Compromises denied the Veterans claim for a waiver of recovery of an overpayment of disability compensation in the total amount of $86,172.50, on the basis that recovery would not be against equity and good conscience.  The Committee on Waivers stated that the overpayment was created as a result of a retroactive reduction of disability compensation from a total rate to the rate of 10 percent, effective July [redacted], 1994, due to the Veterans incarceration on a felony conviction.  The Veteran was furnished a copy of the Committees decision.  

In a statement received in March 2006, the Veteran presented extensive argument in support of his claim for a waiver of recovery of the overpayment.  He noted that it would financially cripple him to repay the debt and that once he was released from prison he would have no means of support and would need resources in which to pay for the necessary items of housing, food, clothing, etc.  He also argued that the VAs 2005 retroactive reduction of his compensation benefit payments to the level of a 10 percent rating was essentially an imposition of an ex post facto law and was a violation of the due process clause of the United States Constitution.  He asserted that at no time during his sentencing for a felony conviction was he notified by any judge or officer of the court that his VA disability payments would be reduced upon incarceration.  He stated that the law providing for reduction of VA benefits upon conviction and incarceration for a felony was enacted in 1980, and that his disability rating of 60 percent was effective in December 1978, prior to the enactment of the law.  Thus, he felt that he should not be held responsible for the overpayment as his benefits were initiated prior to the law that mandated reduction of benefits for felony convicts.  

In February 2010, the Veteran filed another financial status report.  He was no longer incarcerated (was released in September 2008) and stated that he had severe financial hardship.  He indicated that he ran out of funds in December 2009 and was about to be evicted from his home.  He reported monthly net income from a part-time job of $85 and monthly expenses for rent ($650), food ($200), and utilities ($300).  He noted that payments for rent and utilities were past due.  He reported no assets, except for automobiles valued together at less than $2,000.  

In an award letter dated in April 2010, the RO notified the Veteran that his VA compensation benefits of $974 per month were resumed (as he was no longer incarcerated), effective in January 2010.  

At the time of a hearing in July 2011, the Veteran testified that he did not receive the VA letter notifying him that he had to report his incarceration to VA.  He stated that he first learned of his VA debt in July 2005.  He stated that when he was released from prison he still had some of the money paid by VA but that he had to make a choice between paying back the portion that he had and becoming homeless or try to live a relatively normal life; he chose the latter.  He stated that he was now homeless and could barely survive on the apportionment from his VA disability compensation benefits ($316) that he received each month.  

In July 2011, the Veteran submitted a financial status report, indicating current monthly income of $316 from VA disability compensation and monthly expenses totaling $166.  The Veteran noted that he was homeless and financially burdened.  Expenses consisted of bus fare of $50, storage facility fee of $91, and cell phone of $25.  He listed no assets.  

Analysis

A veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980 and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R.§ 3.665  (2011). 

The file indicates that in August 2005 the RO retroactively reduced the Veterans disability compensation to the 10 percent rate, from the 60 percent rate, because he was incarcerated for a felony conviction.  The period of the reduction, as shown by audit completed by the RO in November 2005 was July [redacted], 1994 through August 2005.   



A review of the record shows that the Veteran was paid the total amount of VA disability compensation beginning the 61st day of his incarceration for a felony conviction from July [redacted], 1994 through August 2005.  The Veteran did not furnish the RO notification of his incarceration, as required.  For the period in question, the Veteran was paid $99,231, when he should have been paid at the 10 percent rating, which was $13,058.50, as reflected in the RO audit of November 2005.  Thus, an overpayment of $86,172.50 was created.  Therefore, the Board finds that the ROs action to retroactively reduce the Veterans disability compensation effective July [redacted], 1994 was proper and the overpayment amount was properly created because the Veteran received disability compensation to which he was not legally entitled. 

The Veteran has challenged the validity of the overpayment on the basis that his due process rights protected by the Constitution were violated because the VA has imposed upon him an ex post facto law that was enacted after his entitlement to disability benefits at the 60 percent rate was established, which had the effect of reducing his entitlement retroactively.  In response to the constitutional challenge, the Board is bound by VA regulations, which are in turn based on statutes enacted by Congress.  The jurisdiction of the Board to decide a particular issue on appeal is limited, as set forth under its Rules of Practice (see 38 C.F.R. § 20.101(a)), and any constitutional questions exceed the jurisdiction of the Board.  38 U.S.C.A. § 7104.  Stated another way, the Board is not the proper forum for adjudication of the matters wherein the Veteran has raised constitutional challenges. 

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The ROs Committee on Waivers and Compromises concluded that the facts in this case do not show the mandatory bars to waiver in the Veterans case, and the Board agrees.  The RO then denied the Veterans claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 



The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Governments rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA. 

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to ones detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a). 






According to the determination by the Committee on Waivers in November 2005, the overpayment of $86,172.50 in this case was created as a result of a retroactive reduction of disability compensation to the rate of 10 percent, effective July [redacted], 1994, due to the Veterans incarceration on a felony conviction.  

Based on a review of the entire record and having considered the contentions of the Veteran, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  At the time the RO notified him of a change in his disability award in November 1988, he was also informed of factors that affected his benefits, including incarceration.  He was advised that he must promptly report any changes in circumstances to avoid an overpayment.  Those changes included any change of address.  Indeed, the Veteran did notify the RO of address changes in February 1995, January 1999, and March 2004; however, none of those addresses listed his actual location where he was residing in a state prison.  It was not until many years after the Veterans incarceration that the RO learned of his situation, and it proceeded to confirm his date of conviction and send him a proposed reduction letter.  That letter was soon followed by a letter in August 2005 (after the Veterans response to request immediate action) to take final action to retroactively reduce his VA compensation benefits on the basis of his incarceration for a felony.  

In short, the Board finds that the Veteran was duly informed of his obligation to report changes in circumstances, despite the Veterans statements and testimony indicating that he had no knowledge of the duty to report, yet he failed to do so in a prompt manner, which led to the creation of the overpayment in this case.  Moreover, had the Veteran initially notified VA of his actual address in prison beginning in 1994 (rather than other mailing addresses he notified VA about during his years in prison), his benefits would have been reduced in a prompt manner and an overpayment would have been avoided.  






There is no indication of any fault on the part of the VA in the creation of the overpayment, since prompt action was taken by the RO to reduce benefits upon learning in April 2005 of the Veterans incarceration.  It is clear that the Veterans actions, or lack of action, caused the overpayment without any fault on the part of the VA. 

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  In that regard, financial status reports were received in November 2005, February 2010, and July 2011.  The November 2005 reports, completed while the Veteran was still incarcerated, showed minimal monthly income and expenses (both less than $200) but substantial assets in bank accounts and certificates of deposit (totaling in excess of $60,000).  The February 2010 and July 2011 reports likewise showed minimal monthly income but expenses that exceeded income, as previously described.  The Veteran evidently became homeless after the 2010 report was received and according to his testimony in July 2011 and the 2011 report, he remains homeless.  The reports also showed virtually no assets, except for automobiles of negligible value on one report.  

VA is currently withholding a substantial portion of the Veterans monthly VA disability compensation to recover the overpayment, which is itself a substantial amount.  The Veterans current financial status is clearly strained as he is homeless.  In view of his current situation, recovery of the debt results in financial hardship and appears to deprive him of basic necessities.  The Board, however, has considered all of the reports containing the Veterans income, expense, and asset information, including the reports filed in 2005 showing that income and expenses were nearly equal and that liquid assets were in excess of $60,000.  As asserted by the Veteran in statements and testimony, those assets were depleted by individuals who cheated him out of some of it (at some point prior to his November 2005 report) and by himself when he was released from prison.  





There is no point at which the Veteran has indicated that he repaid VA with the assets he obtained unlawfully.  Rather, it appears from the record that he has spent over $60,000 (i.e., close to $65,000) of his assets, knowing that he had a debt of $86,172.50 to repay VA.  Had he repaid VA with his assets upon learning of the debt, his overpayment amount would have been substantially lowered and quite possibly repaid by the present time through the withholding efforts of VA beginning in August 2005.  Therefore, while the current financial information leads to the conclusion that recovery of the debt endangers the Veterans ability to provide for basic necessities, as he claims, the financial information presented soon after the Veteran learned of his sizeable overpayment does not show that he was in such dire financial straits at that time.  And the financial decisions the Veteran has made in the intervening period during the pendency of the appeal is elucidative in showing that he may very well have contributed to his current financial status.  

In sum, the consideration of the factor of undue hardship appears to show that current recovery of the debt would be against equity and good conscience, however, the Board believes that the Veteran has contributed to his own present circumstances of deprivation of basic necessities by earlier spending assets to which he knew he was not entitled and thus perpetuating VAs efforts to recover the debt by withholding substantial amounts of his disability compensation benefits.  

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  The Veteran is entitled to compensation at the combined 60 percent rate based on his service-connected disabilities.  However, while he was incarcerated and during the period of the overpayment, he was only entitled to compensation at the 10 percent rate.  The partial withholding of benefits every month in recovery of the debt, as VA has done and continues to do, has not been shown to defeat the purpose of disability compensation, which is to compensate him for his impairment in earning capacity.  







The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  VA made payments of disability compensation at the 60 percent rate without knowledge that the Veteran was in fact a ward of the penal system of the state of Texas.  There is no evidence to show that he took any action to report his change of address and his incarceration.  Under such circumstances, to allow him to retain VA compensation above the 10 percent rate would constitute unjust enrichment.  

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Veteran is solely at fault in the creation of the debt, and failure to repay the debt would result in unfair gain to him.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he has not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that the Governments right to full restitution should be moderated. 











As the preponderance of the evidence is against the claim for waiver, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Waiver of recovery of an overpayment of disability compensation in the amount of $86,172.50 is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


